TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00496-CV


Caroline Miller, Catherine Austin, Dewey T. Bell, Kimberly Bell, Mike Bellows,
Rhonda Bellows, Curtis Dwayne Breaux, Lisa Gayle Breaux, Thomas J. Canton,
Vera Canton, Warren J. Cark, Patricia K. Clark, Barbara Garry, Donna A. Green, et al.,
Appellants

v.

Jose Pastrana, Don Rao, Ron Walker, Jeff Branick, Patrick Swain, and Carl Griffith,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-11-001032, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants filed a notice of appeal on June 3, 2011, and a corrected notice of appeal
on June 7, 2011.  They have attempted to appeal from a final summary judgment signed on
April 6, 2011.  Appellees have filed a motion to dismiss this appeal for want of jurisdiction,
contending that appellants failed to comply with the filing deadlines provided in rule 26.1.  See Tex.
R. App. P. 26.1 (notice of appeal must be filed within 30 days after judgment signed unless
exception applies).  They certify that appellants do not oppose the motion to dismiss.  Accordingly,
we grant appellees' motion and dismiss the appeal for want of jurisdiction.  See Tex. R. App.
P. 42.3(a).



						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   September 8, 2011